Opinion per Curiam. Neither the record, nor the bill of exceptions filed here shows any exception to the finding or judgment of the court, or that there was a motion made for a new trial, or that there were any propositions of law submitted to the court. There is nothing then for this court to review. Wolf v. Campbell, 23 Ill. App. 482. “ The rule is inflexible that without an' exception preserved in the bill of exceptions, no ruling, however improper, that does not relate to the pleadings or appear on the face of the judgment, can be reviewed in an appellate tribunal.” Kennedy v. I. C. R. R. Co., 68 Ill. App. 602. Many cases might be cited to the same effect. Judgment of court below affirmed.